DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 07/23/2021 has been entered and considered. Upon entering, Claims 1-16 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments filed on 07/23/2021 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear how the push rod causes rotation of the main shaft; and how movement of the second end is achieved within the V-shaped groove such as to enable the main shaft to reach operating positions of the switch. For examination purposes, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jiayao (CN2922087) in view of Yan et al. (CN204905074).
	Regarding claim 1, Jiayao teaches a switching apparatus (see figures 1-4 and page 3, line 23 – page 4, line 22) for use in a switch, comprising: a solenoid (figs. 1-4: electro-magnet mechanism 16) including a moving core (see figures 1-4; an electromagnetic coil wraps around the outside of the electromagnet mechanism 16); a support plate (figs. 1-4: mounting plate 1) coupled to the solenoid (16); a main shaft 
However, Jiayao does not explicitly teach the support plate includes a V-shaped groove to which the push rod is coupled and is movable therein.
Yan teaches wherein repeating rectilinear push movements (of one end of a push rod ("connecting rod 14")) are translated to rotations of alternating directions (of a shaft ("switch motion axle 10")); and the other end of the push rod in a V-shaped groove ("nest 701 "), (see figures 1-7 and par. [0014-0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yan into the switching apparatus of Jiayao in order to provide an alternative mechanism for translating repeating rectilinear push movements of a rod to rotations of alternating directions of a shaft.
9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jiayao (CN2922087) in view of Yan et al. (CN204905074) and further in view of Sun et al. (US 2018/0301309).
	Regarding claim 2, the combination of Jiayao and Yan teach the switching apparatus of claim 1, but Jiayao and Yan do not explicitly teach wherein the main shaft 
Sun teaches structure of the main shaft component. The main shaft component comprises a main shaft, and a plurality of cantilevers are arranged on the main shaft, (see figures 1-7 and par. [0034-0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun into the switching apparatus of Jiayao and Yan in order to provide the main shaft component comprises a main shaft with a plurality of cantilevers arranged thereon.
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiayao (CN2922087) in view of Yan et al. (CN204905074) and further in view of Taylor (US 4,020,923).
	Regarding claim 9, the combination of Jiayao and Yan teach the switching apparatus, but Jiayao and Yan do not explicitly teach wherein the solenoid is operable to power off in response to the main shaft arriving at a critical position beyond which the main spring is allowed to release stored spring energy.
Taylor teaches an energy storage system having a plurality of units mounted in a single frame, each unit having an electric motor for winding and rewinding a flat spiral spring secured to a main gear that is rotated by a pinion gear on the shaft of the electric motor. As the spring is wound, it contracts tightly. When it reaches a preselected point of contraction, the motor is cut off, and the spring is allowed to unwind, thereby rotating the main gear, and in turn the output driveshaft, (see col. 3, lines 15-27 and col. 4, lines 12-40).
.
Allowable Subject Matter
11.	Claims 3-8 and 10-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: claim 3 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “…a swinging rod arranged on the main shaft, the swinging rod including two guiding edges for determining a movement direction of the second end within the V-shaped groove, based on a contact of the second end to a first guiding edge or a second guiding edge; and a secondary spring coupled between the main shaft and the swinging rod, the secondary spring being operable to cause the swinging rod to rotate in association with the rotation of the main shaft.” And claim 10 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “…a transmission shaft coupled with the main shaft; a first shaft linkage coaxially arranged with the transmission shaft; and a second shaft linkage coupled between the first shaft linkage and an output axis of the switch, wherein the first shaft linkage includes a first clearance to allow the transmission shaft to rotate within the first shaft linkage for a predefined range, the predefined range corresponds to an angular range of the main shaft rotating from an operating position to a critical position beyond which the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836